ALPHARMA INC. CHANGE IN CONTROL PLAN

Amended and Restated Effective January 1, 2008

 

Purpose of the Plan

The purpose of the Alpharma Inc. Change in Control PlanFebruary 19, 2004 (the
"Plan") is to provide certain executive Employees with benefits that will assist
them with their transition following a Change in Control. The Plan was initially
effective March 11, 2002, and was amended and restated effective April 5, 2004
and January 1, 2005. The Plan is being amended and restated in its entirety
effective January 1, 2008.

This Plan represents an amendment and restatement of all prior change in control
plans, practices or policies in effect at Alpharma or any of its Subsidiaries as
of the effective date hereof, and supersedes any and all such prior change in
control plans, practices and policies. Except as otherwise specified in the Plan
all such prior change in control plans, practices and policies are hereby
discontinued and terminated, to the extent permitted by law.

Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 

SECTION I - DEFINITIONS

The following definitions shall apply for purposes of this Plan:

1.1 "Acquiring Company" - Has the meaning provided in the definition of Change
in Control.

1.2 "Alpharma" - Alpharma Inc., a Delaware Company.

1.3 "Benefit Continuation Period" -In the case of an Executive who receives a
Change in Control Benefit, his Benefit Continuation Period will be determined
based on the number of months used in Section 4.2 to compute the Executive's
Change in Control Benefit.

1.4 "Board" - The Board of Directors of Alpharma.

1.5 "Change in Control" - A "Change in Control" shall be deemed to have occurred
upon the occurrence of the one of the following events:

(a) A change in the ownership of the Company (as defined under Section 409A of
the Code and the regulations thereunder);

(b) A change in effective control of the Company (as defined under Section 409A
of the Code and the regulations thereunder); and

(c) A change in the ownership of a substantial portion of the assets of the
Company (as defined under Section 409A of the Code and the regulations
thereunder).

1.6 "Change in Control Benefits" - Has the meaning provided in Section 4.2.

1.7 "Chief Executive Officer" - Chief Executive Office of Alpharma

1.8 "Code" - The Internal Revenue Code of 1986, as amended. Any reference to a
section in the Code shall include the regulations issued thereunder.

1.9 "Committee" - The Compensation Committee of the Board.

1.10 "Company" - Alpharma Inc. and its US Subsidiaries and any non-US Subsidiary
whose Board of Directors (or similar governing body) has adopted this plan, or
any successor by merger, consolidation or sale of assets.

1.11 "Constructive Termination" - A voluntary resignation following a Change in
Control and following an action initiated by Alpharma, a Subsidiary or an
Acquiring Company which results in (a) a material reduction in the Executive's
compensation or a material reduction in the basis upon which such Executive's
bonus or commission is determined, (b) the Executive's relocation to a base
office or site which is more than 50 miles from the location of the Executive's
office or site prior to the Change in Control, (c) the assignment of duties
substantially inconsistent with, or a substantial diminution of, the duties,
responsibilities or status of the position that the Executive held prior to the
Change in Control, (d) a substantial reduction in benefits, or (e) a material
change in the reporting relationship which is detrimental to the Executive
(including, without limitation, a detrimental change in the position to which
the Executive reports and not including, without limitation, the termination or
change in the person who held the position to whom the Executive reported prior
to the Change in Control).

1.12 "Employee" - A full-time permanent salaried or hourly employee of the
Company, as determined by the Committee. An Employee shall not include any
individual classified by the Company as either a temporary employee, a leased
employee or an independent contractor (regardless of whether such individual is
classified or retroactively reclassified as an employee of the Company by any
person, entity or agency).

1.13 "Executive" - An Employee who is providing services to the Company in one
of the following capacities: the Chief Executive Officer, a member of the
Leadership Team, an Employee holding the title of Vice President or Director
(not to be confused with a member of the Board) of the Company or its Operating
Divisions, or any other individual deemed by the Committee to be an Executive.

1.14 "Involuntary Termination of Employment" - A Termination of Employment due
to the independent exercise of the unilateral authority of the Company to
terminate the Executive's services, other than due to the Executive's implicit
or explicit request, where the Executive was willing and able to continue
performing services.

1.15 "Leadership Team" - Those officers of the Company that report directly to
the Chief Executive Officer and such other employees who the Chief Executive
Officer, in his sole discretion, determines is eligible to be classified as a
member of the Leadership Team for purposes of this Plan.

1.16 "Non Qualifying Sale" - A sale of (a) the stock or assets of a Subsidiary
or the assets of an Operating Division, or (b) assets (other than substantially
all the assets of the Company).

1.17 Operating Division" - The Company's operating divisions, which for
management or financial purposes are reported as individual business segments.

1.18 "Plan" - The Alpharma Inc. Change in Control Plan.

1.19 "Salary" - An Executive's annual base salary immediately preceding his
Termination Date. In the United States, Salary shall include amounts contributed
on behalf of the Executive to a cafeteria plan or a cash or deferred arrangement
and not includable in compensation under Section 125 or 402(e)(3) of the
Internal Revenue Code. Salary shall also include cash amounts paid to an
Executive in lieu of fringe benefits. Salary shall exclude the following:
commissions; incentive compensation; bonuses; overtime; extended workweek
premiums; cost-of-living allowances; shift premiums; other premiums; deferred
compensation; payments under consulting agreements; payments under advisory
agreements; any other special payments, fees, or allowances.

1.20 "Specified Employee" - An Employee who, as of the Employee's Termination
Date, is a key employee of the Company within the meaning of Section
416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the 12-month period ending on a Specified Employee Identification Date. If an
Employee is a key employee as of a Specified Employee Identification Date, the
Employee is treated as a key employee for purposes of the Plan for the entire
12-month period beginning on the Specified Employee Effective Date.

1.21 "Specified Employee Effective Date" - The first day of the fourth month
following the Specified Employee Identification Date.

1.22 "Specified Employee Identification Date" - December 31.

1.23 "Subsidiary" - Any corporation in which Alpharma owns either directly or
indirectly, more than 50% of the voting stock.

1.24 "Termination Date" - The date an Executive's active employment with the
Company terminates as a result of an Involuntary Termination of Employment or a
Constructive Termination.

1.25 "Termination for Cause" - A Termination of Employment for reasons such as a
conviction of a felony, habitual excessive use of drugs or alcohol,
unsatisfactory attendance, substantial and willful neglect of job duties,
failure or inability to adequately perform job duties, disclosure of
confidential information regarding the Company or its operations, or the aiding
or assisting of any person or entity which is competitive with the Company or
its successors. The determination of whether an Executive is terminated for
cause or not for cause shall be made by the Committee in its sole discretion and
shall be final and conclusive.

1.26 "Termination of Employment" - A termination of employment with the Company
for any reason other than by reason of retirement, death or disability provided
that a transfer of employment to the Acquiring Company or any of its affiliates
shall not be a Termination of Employment unless it constitutes a Constructive
Termination.

1.27 "US Employee" - An Employee whose primary place of employment is in the
United States.

1.28 "US Subsidiary" - Any Subsidiary incorporated in the United States.

1.29 "Waiver and Release" - A form of waiver and release provided by the Company
which has the effect of releasing the Company, its affiliates, officers,
directors on the Board and employees from any and all claims, demands, causes of
action, damages, expenses and liabilities, whether known or unknown, which the
Executive has or may later have against the Company which relate in any way to
his employment by the Company, or his separation from employment with the
Company, or any other matter at the time of Termination of Employment.

ARTICLE II - ELIGIBILITY

2.1 Eligibility for Change in Control Benefits.

(a) Subject to Section 3.1, an Executive shall be eligible to receive Change in
Control Benefits specified under Article IV if concurrently with or within the
24-month period following the Change in Control he has either (i) an Involuntary
Termination of Employment, or (ii) a Constructive Termination.

(b) An Executive shall not be eligible for Change in Control Benefits if he is
subject to a collective bargaining agreement or comparable labor agreement or is
otherwise not permitted to participate pursuant to the laws of the jurisdiction
where he is employed.

(c) A Non Qualifying Sale shall not be deemed a Change in Control and an
Executive shall not be eligible to receive Change in Control Benefits upon a Non
Qualifying Sale.

2.2 Committee Discretion. The Committee shall have full discretion to determine
eligibility to receive benefits under this Plan. Such discretion shall be
exercised in accordance with the provisions set forth herein and in a uniform
and non-discriminatory fashion, and in accordance with Section 409A of the Code.

ARTICLE III - CONDITIONS

3.1 Change in Control Benefits Conditions. The following are conditions to an
Executive receiving Change in Control Benefits:

(a) Termination Date on or after January 1, 2008;

(b) Termination Date does not immediately follow a period during which the
Executive has not been actively at work due to leave of absence, layoff or
salary continuance, unless the Committee specifically designates the condition
as not applicable to the Executive;

(c) To the extent that an Executive claims that Constructive Termination has
occurred, such claim shall be made in writing to the Committee within 90 days
following the Constructive Termination event;

(d) If requested by the Company or Acquiring Company, the Executive shall remain
employed with the Company or the Acquiring Company for up to six months
following the Change in Control; and

(e) Executive executes a Waiver and Release and does not revoke it within seven
(7) days after the execution thereof.

To the extent the duration of the Change in Control Benefits is longer than any
notice period required under the laws of the jurisdiction in which an Executive
is employed, then such Change in Control Benefits shall be in lieu of such
notice period.

ARTICLE IV - CHANGE IN CONTROL BENEFITS

4.1 General.

Subject to Section 6.1, an Executive who is eligible under Section 2.1 to
receive Change in Control Benefits and who satisfies the conditions in Section
3.1 shall receive the amount of Change in Control Benefits specified under
Section 4.2 payable in accordance with Article VII and those other benefits as
specified in Article V.

4.2 Amount of Change in Control Benefits.

An Executive who satisfies the eligibility requirements under Section 2.1 shall
be entitled to receive Change in Control benefits ("Change in Control Benefits")
equal to the following:

(a) In the case of the Chief Executive Officer, Salary during each of the 36
months following the Termination Date. Additionally, he shall receive his bonus
or other cash incentive award (as in effect immediately preceding the date of
the Change in Control event), at 100% of his annual target rate, with an assumed
100% funding of any applicable bonus pool, for such 36 month period;

(b) In the case of a member of the Leadership Team, Salary during each of the 30
months following the Termination Date. Additionally, he shall receive his bonus
or other cash incentive award (as in effect immediately preceding the date of
the Change in Control event), at 100% of his annual target rate, with an assumed
100% funding of any applicable bonus pool, for such 30 month period;

(c) In the case of a Vice President, Salary during each of the 18 months
following the Termination Date; and

(d) In the case of a Director (employee title, not member of the Board), Salary
during each of the 12 months following the Termination Date.

4.3 Bonus and Incentive Awards.

Any bonus or incentive award payable under the terms of this Plan shall be in
addition to any bonus or incentive award otherwise payable under any
then-existing bonus or incentive award plans during the year in which the Change
in Control event occurs. Notwithstanding anything herein to the contrary, upon a
Change in Control event, an Executive's target annual bonus or incentive award
amounts or rates may not be reduced.

ARTICLE V - OTHER BENEFIT PROVISIONS

5.1 Medical, Dental and/or Life Insurance Coverage

An Executive shall be entitled to continued coverage under the medical, dental,
accidental death and dismemberment and/or life insurance benefits plan sponsored
by the Company under which the Executive is covered and as in effect on the
Executive's Termination Date (including medical and dental coverage for the
Executive's covered dependents, if any) for the duration of the applicable
Benefit Continuation Period whether or not the Executive receives the benefit
payments in a lump sum or in monthly payments. Such coverage shall be equal to
the coverage offered to the Employees of the Company or Acquiring Company, as
the case may be, during such Benefit Continuation Period and shall be at the
same cost to the Executive as is applicable to such Employees during the Benefit
Continuation Period. In no event shall an Executive be entitled to add
dependents to his medical or dental coverage after his Termination Date except
for US Employees as would otherwise be allowed by the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA").

At the end of the Benefit Continuation Period, an Executive which is a US
Employee may elect to continue medical and dental benefits according to the
continuation coverage requirements of group health plans in COBRA, and all of
the health insurance continuation provisions under COBRA shall regulate an
Executive's election to continue medical and dental benefits at the end of the
period during which he is covered under the terms of this Plan. The period for
which such Executive is eligible for COBRA shall be reduced by the number of
weeks during which he received medical and/or dental coverage as a result of his
participation in the Plan. At the end of the Benefit Continuation Period,
accidental death and dismemberment and life insurance benefits shall cease.

5.2 Retiree Medical Benefits.

(a) An Executive who is eligible to retire and who is eligible for retiree
medical insurance as of his Termination Date shall be provided retiree welfare
benefits in accordance with the provisions of the applicable plans rather than
the benefits described in this Article V.

(b) An Executive who is eligible to retire and who is not eligible for retiree
medical insurance as of his Termination Date shall be eligible for
Medical/Dental benefits for the Benefit Period, in accordance with the
provisions of this Article V.

5.3 Retirement Plans.

In the event an Executive becomes eligible to receive Change in Control
Benefits, the benefit payments under this Plan shall not be considered for
purposes of computing benefits under the Alpharma Inc. Pension Plan and the
Alpharma Inc. Supplemental Pension Plan or any similar pension or retirement
plan. An Executive shall not be eligible to actively participate under any such
Plans after his Termination Date.

5.4 Savings Plan and Stock Purchase Plan

In the event an Executive becomes eligible to receive Change in Control
Benefits, the benefit payments under this Plan shall not be considered for
purposes of computing benefits under any defined contribution plan or stock
purchase plan sponsored by the Company including the Employee Stock Purchase
Plan, the Alpharma Inc. Savings Plan and the Alpharma Inc. Supplemental Savings
Plan. An Executive shall not be eligible to actively participate under any of
these Plans after his Termination Date.

5.5 Long Term Incentive Awards. Stock Options.

(a) As permitted under Section 8 of the Alpharma Inc. 1997 Incentive Stock
Option and Appreciation Rights Plan, as amended ("Stock Option Plan"), upon the
occurrence of a Change in Control, all Options and Units (as defined under the
Stock Option Plan) held by an Executive shall become immediately exercisable by
the optionee and grantee, respectively, and shall remain exercisable for the
lesser of (i) the length of time during which the Option or Unit, as the case
may be, may be exercised or (ii) the maximum period permitted under the Stock
Option Plan.

(b) As permitted under Article 16 of the Alpharma Inc. 2003 Omnibus Incentive
Compensation Plan ("Omnibus Plan"), upon the occurrence of a Change in Control,
all NQSOs and ISOs (both as defined under the Omnibus Plan) held by an Executive
shall become immediately exercisable by the optionee and shall remain
exercisable for the lesser of (i) the length of time during which the NQSO or
ISO may be exercised and (ii) the maximum period permitted under the Omnibus
Plan.

(c) As permitted under Article 16 of the Omnibus Plan, upon the occurrence of a
Change in Control followed by either (i) an Involuntary Termination of
Employment or a Constructive Termination within twenty-four (24) months after
the date of said Change in Control, or (ii) the purchase or other acquisition by
the entity effecting such Change in Control (either as part of the transaction
giving rise to the Change in Control or in a separate transaction or
transactions or in a combination of such transactions ) of all or substantially
all of the issued and outstanding Class A and Class B common stock, (x) all
Restricted Stock (as defined under the Omnibus Plan) held by an Executive in the
employ of the Company as of the day immediately prior to the date upon which
condition (i) or (ii) is first satisfied shall immediately vest and become the
property of said Executive and (y) all Performance Shares and Performance Units
(as defined under the Omnibus Plan) held by an Executive in the employ of the
Company as of the day immediately prior to the date upon which condition (i) or
(ii) is first satisfied shall have a final value computed on a date as close as
practicable to the date upon which condition (i) or (ii) is first satisfied and
such sum shall thereupon be paid to the Executive.

(d) Notwithstanding anything herein to the contrary, the additional changes and
modifications to benefits granted under the Omnibus Plan not inconsistent with
the treatment of such benefits as set forth in this Section 5.5 may be made upon
a Change in Control pursuant to Section 4.2 of the Omnibus Plan.

5.6 Other Plans.

An Executive's participation in all other employee benefit plans sponsored by
the Company shall cease being effective as of the Executive's Termination Date.

5.7 Terms of Other Plans.

Continued participation in any of the plans noted above shall be subject to the
terms of said plans; as in the past, the Company continues to retain the right
to amend or terminate such plans at any time in accordance with the terms of
such plans.

ARTICLE VI - OTHER AGREEMENTS AND LAWS

6.1 General.

Notwithstanding anything to the contrary herein, to the extent that an Executive
is party to an employment agreement with the Company, the Executive shall be
entitled to receive benefits (taken individually) equal to the greater of (i)
the benefits available under the Plan, or (ii) the benefits available under such
employment agreement.

6.2 Local Laws

Notwithstanding anything to the contrary herein, to the extent that an Employee
satisfies the conditions in Sections 2.1 and 3.1, and any such Employee is
entitled to benefits at the time of a Termination of Employment under applicable
local law, which are more favorable than the Severance Benefits available under
the Plan, the Employee shall receive only those benefits available under local
law.

ARTICLE VII - PAYMENT

7.1 Method of Payment.

(a) Change in Control Benefits under Section 4.2 shall be paid to an Executive
in installments in accordance with the Company's standard payroll cycles
beginning with the first payroll period immediately after his Termination Date
and continuing for the applicable Benefit Continuation Period. Notwithstanding
the foregoing, Change in Control Benefits payable to an Executive who is a
Specified Employee shall begin no earlier than six months after his Termination
Date if the Company determines that the delay is necessary to comply with
Section 409A of the Code.

(b) If an Executive dies after his Involuntary Termination of Employment or
Constructive Termination but before receiving the total amount of his Change in
Control Benefit, such benefit will instead be paid in a lump sum to the
Executive's surviving spouse, if any, and otherwise to the Executive's estate
commencing as soon as administratively feasible after the date of death.

SECTION VIII - ADMINISTRATION

8.1 The Committee.

The Committee shall have the complete authority to: (a) determine eligibility
for benefits in accordance with the provisions of the Plan, (b) construe the
terms of the Plan, and (c) control and manage the operation of the Plan.

8.2 Administrative Rules.

Subject to the limitations of the Plan, the Committee from time to time shall
establish rules for the administration and interpretation of the Plan and the
transaction of its business. The determination of the Committee as to any
disputed question shall be conclusive. All actions, decisions and
interpretations of the Committee in administering the Plan shall be conclusive.
All actions, decisions and interpretations of the Committee in administering the
Plan shall be performed in a uniform and non-discriminatory manner.

8.3 Delegation.

The Committee may, in its sole discretion, delegate some or all of its functions
to third parties and employ counsel and other agents and may procure such
clerical, actuarial accounting and other services as the Committee may require
in carrying out the provisions of the Plan.

8.4. Indemnification.

The Company shall indemnify and hold harmless each member of the Committee
against all expenses and liabilities arising out of the Committee member's
service as such, excepting only expenses and liabilities arising from the
member's own gross negligence or willful misconduct.

8.5 Arbitration.

All disputes regarding the application of the definition of Constructive
Termination shall be submitted to an Arbitration Panel whose findings shall be
binding on the Company and the Executive. For purposes of this Plan, the term
"Arbitration Panel" shall mean three (3) independent arbitrators, one of whom
shall be selected by the Company, one by the Executive and the third shall be
selected by the two other arbitrators. In the event that agreement cannot be
reached on the selection of the third arbitrator, such arbitrator shall be
selected by the American Arbitration Association. All arbitrators shall be
selected from a list provided by the American Arbitration Association. All
matters presented to the Arbitration Panel shall be decided by majority vote.
All costs of the arbitration, including the Executive's attorneys' fees, if any,
shall be paid by the Company.

8.6 Claim Procedure.

(a) The Company will notify an Executive at the time of Termination of
Employment what benefits, if any, he will receive under the Plan. If an
Executive believes that he is entitled to receive additional benefits under the
Plan he must submit a claim for benefits in writing to the Committee. Any claim
for benefits must be received by the Committee within 60 days after the date of
the Executive's Terminated Employment. If a claim for benefits under the Plan is
denied in whole or in part, the claimant will receive written notice of the
denial within 90 days after the filing of the claim. The notice will state the
specific reason for the denial of benefits.

(b) Any claimant whose claim for benefits is denied may request a review of the
decision denying his claim. The claimant or his duly authorized representative
must submit a written request for review to the Committee within 60 days after
receiving the notice of denial. When making a request for review, a claimant
should state the reasons why he believes the claim was improperly denied and
should submit any documents or information relevant to the claim.

(c) The decision on review will be completed and furnished to the claimant in
writing within 60 days after receipt of the request for review. All decisions of
the Committee are final and binding. In unusual circumstances the Committee may
require an extension of time for deciding on a claim for benefits or a request
for review. Whenever there is a need for an extension of time, the Committee
will notify the claimant of the extension. In no event will such an extension
exceed a period of 90 days in the case of the initial claim or 60 days in the
case of the decision on review.

(d) If the Committee fails to take any action required by it within the time
limits specified above, the claim shall be deemed denied as of the latest date
by which such action should have been completed.

ARTICLE IX - MISCELLANEOUS

9.1 Amendment and Termination.

The Company, acting through its Board, reserves the right to amend or modify the
Plan, to terminate the Plan in its entirety, or to terminate the participation
in the Plan of any Subsidiary, provided that (i) any such amendment,
modification or termination shall not be applicable to an Executive who has
already been notified of a Termination of Employment, and (ii) the Plan shall
not be amended, modified or terminated after the earlier of (a) the Board's
initial consideration of a transaction which would be a Change in Control or (b)
the execution of a contract which results in a Change in Control.
Notwithstanding the foregoing, the Company may terminate the Plan only to the
extent permitted under Section 409A of the Code.

Notwithstanding the foregoing, the Board has delegated to the executive
management Benefits Committee the authority to adopt administrative amendments
to the Plan, provided, that such amendments do not involve a change in the costs
or liability of the Company or alter the benefits payable thereunder. The Board
has delegated to the Compensation Committee the authority to adopt all other
amendments to the Plan, provided, that such amendments do not significantly
increase or decrease benefit amounts, or are required to be adopted by the Board
under the Code or the regulations thereunder. The Board retains the authority to
adopt amendments to the Plan that significantly increase or decrease benefit
amounts, or are required to be adopted by the Board under the Code or
regulations thereunder.

9.2 Parachute Payments.

(a) Notwithstanding anything in this Agreement to the contrary, to the extent
that any payment or benefit received or to be received by an Executive in
connection with a Change in Control (whether pursuant to the terms of this
Agreement ("Contract Payments") or pursuant to any other plan, arrangement or
agreement with (1) the Company, (2) any person whose actions result in a Change
in Control or (3) any person affiliated with the Company or such person
(collectively with the Contract Payments, "Total Payments")) would, as
determined by tax counsel selected by the Company, result in "Excess Parachute
Payments" (as defined below) subject to the tax ("Excise Tax") imposed by
Section 4999 of the Internal Revenue Code (or any similar tax that may hereafter
be imposed), then such Total Payments shall be reduced to the extent necessary
so that no portion thereof shall be subject to the Excise Tax, but only if, by
reason of such reduction, the Executive's "net after-tax benefit" (defined
below) shall exceed what the net after-tax benefit would have been if such
reduction were not made and the Executive paid such Excise Tax.

(b) "Net after-tax benefit" shall mean (1) the sum of all payments and benefits
which the Executive receives or is then entitled to receive from the Company and
any of its Subsidiaries that would constitute a "parachute payment" within the
meaning of Section 280G of the Code, less (2) the amount of federal income taxes
payable with respect to the payments and benefits described in (1) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to the Executive (based upon the rate in
effect for such year as set forth in the Code at the time of the first payment
of the foregoing), less (3) the amount of Excise Taxes imposed with respect to
the payments and benefits described in (1) above by Section 4999 of the Code.

(c) "Excess Parachute Payments" shall mean "parachute payments" as defined in
Section 280G of the Code other than (1) health and life insurance benefits and
(2) payments attributable to any award, benefit or other compensation plan or
program based upon the number of full or fractional months of any restricted
period (relating thereto) which has elapsed prior to the date of the Change in
Control. The terms of any new or revised tax regulations relating to Excess
Parachute Payments shall be incorporated by reference herein.

9.3 Withholding.

The Company shall withhold all required local, state and federal income taxes
from any benefits payable under this Plan.

9.4 Binding on Successors.

The obligations of the Company under the Plan shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Company, and the term "Company," whenever used in the Plan, shall mean and
include any such organization after the succession.

9.5 Applicable Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey (regardless of the laws that might otherwise govern under
applicable New Jersey principles of conflicts of law.

9.6 Contract Right of Executives.

Subject to Section 9.1 above, the Board intends this Plan to constitute an
enforceable contract between the Company and each Executive and intends this
Plan to vest rights in such Executives as third party beneficiaries.

9.7 Compensation.

For all purposes hereof, the determination of an Executive's bonus or incentive
award amount, compensation, rate of base earnings, job grade or band, target
award and similar amounts or status shall be made based upon the highest such
amount that was in effect at the time of the occurrence of a Change in Control.